DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 15-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marusic (EP 2775248 A1).
Regarding claim 1, Marusic (Figs. 1-4) discloses a heat exchanger plate (1, Fig. 1) comprising an edge (the pointing location of “9” in Fig. 2, and the rounded rectangular edge of the plate 1 in Fig. 1), a groove (6, Fig. 2 and provided with gasket 2 shown in Fig. 1) running along the edge (see groove 6 with gasket 2 along the edge in Fig. 1), a gasket (2, see Fig. 1) arranged in the groove (6), and a corrugated area (groove extensions 8) having tops (see annotated figure 2 below) and valleys (8a and 8b) between the groove and the edge (see Fig. 2), wherein tops run substantially perpendicular to the edge (see annotated figure 2 below), wherein a raised section (10b) extends in at least one of the valleys (8a) from a bottom area of the valley (from a bottom area of the valley 8a and 8b) and the gasket comprises a click-on extension (gasket extension 7 with parts 7a and 7b) arranged in the valley (in valleys 8a and 8b) and having a recess (the u-shaped recess with the wing 13 that fit into the open side 12 and facing away from the gasket 2, see Fig. 3) configured to click onto the raised section (the gasket extension 7 is fitted onto the section 10b), wherein at least one inner projection is provided in the recess of the click-on extension of the gasket (wing 13 provided at the u-shaped recess, see Fig. 3), and the at least one inner projection projects into the hollow (the wing 13 fits into the open side 12, see paragraph 0021).


    PNG
    media_image1.png
    436
    733
    media_image1.png
    Greyscale


Regarding claim 4, Marusic further discloses wherein the click-on extension fully fills out the valley (the gasket extension 7 is positioned within the groove extension 8, see paragraph 0014).
Regarding claim 5, Marusic further discloses wherein the raised section is formed by a cut-out of the bottom area (the raised portion 10b is a cutout with an open end 12 and projecting from the bottom area of the valleys 8a).
Regarding claim 6, Marusic further discloses wherein the raised section is connected at two ends to the bottom area (the raised portion 10b is connected to the bottom area of the valleys 8a by sloped ends, see Fig. 2).
Regarding claim 7, Marusic further discloses wherein the two ends are arranged on a line perpendicular to the edge (the by sloped ends perpendicularly extend from the edge).
Regarding claims 8, 16 and 17, Marusic further discloses wherein the raised section comprises an upper wall (the wall at the location of “10b” is pointed, Fig. 2) having a width in a direction parallel to the edge which is smaller than a corresponding width of a hole in the bottom area of the valley (see annotated figure below, the width of the upper wall is smaller than the width of the valleys).

    PNG
    media_image2.png
    251
    488
    media_image2.png
    Greyscale


Regarding claim 10, Marusic further discloses wherein the upper wall comprises a bend (the upper wall has a bend connected to the sloped walls).
Regarding claim 15, please see the rejection of claim 5 above.
Regarding claim 18, Marusic discloses a heat exchanger plate (1, Fig. 1) comprising a gasket (2, Fig. 1) arranged in a groove (6, see Fig. 2), and at least one valley (8b) adjacent and separate from  the groove (valley 8b is separated from and adjacent the groove 6, see Fig. 2) wherein a raised section (10b) extends from a bottom area of the valley (from a bottom area of the valley 8a and 8b), and wherein the gasket comprises an extension (gasket extension 7 with parts 7a and 7b) arranged in the valley, the extension having a recess (the u-shaped recess with the wing 13 that fit into the open side 12 and facing away from the gasket 2, see Fig. 3) configured to elastically snap onto the raised section (the gasket extension 7 is fitted onto the section 10b).
Regarding claim 19, Marusic further discloses wherein at least one inner projection (wing 13) is provided in the recess, wherein the raised section forms a hollow (open side 12), and wherein the at least one inner projection is configured to snap into the hollow (the wing 13 fits into the open side 12, see paragraph 0021).
Regarding claim 20, Marusic further discloses wherein at least one inner projection (wing 13) is provided in the recess, the projection pointing in a direction that is aligned with a length direction of the gasket (wing 13 has its longest dimension align with the length of the gasket 2, see Fig. 3).
Regarding claim 22, please see the rejection of claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marusic (EP 2775248 A1) in view of Johansson (US Patent No. 4,377,204).
Regarding claims 3 and 21, Marusic fails to disclose wherein two inner projections are provided in the recess, the projections pointing in opposite directions.
Johansson discloses wherein two projections (14, Fig. 6) are provided in the projecting tab 12, which is projected from gasket 13, the projections pointing in opposite directions (see Fig. 6).
Therefore, the two projections 14 in Johansson may be provided in each of the gasket extension parts 7a which are extended from the gasket 2 in Marusic, such that the projections 14 are provided in the u-shaped recess. Further, an opening 18 (Fig. 10 in Johansson) may be provided in sloped walls of the raised portion 10b in Marusic to receive the added projections 14.
As a result, the added projections 14 are provided in the u-shaped recess together with the wing 13, the projections pointing in opposite directions (added projections 14 in the u-shaped are pointing in opposite directions as they face each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein two inner projections are provided in the recess, the projections pointing in opposite directions in Marusic as taught by Johansson in order to further prevent the detachment of gasket extension 7 on the valleys 8a and 8b.
Regarding claim 12, please see the rejection of claim 4 above.
Regarding claim 14, please see the rejection of claim 5 above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marusic (EP 2775248 A1) in view of Petersen (US Patent No. 6,935,415).
Regarding claim 9, Marusic fails to disclose wherein the upper wall is curved.
Petersen discloses wherein the upper wall is curved (see Fig. 2, the end of the wall 9 connecting to bottom 7 is curved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper wall is curved in order to avoid sharp edges at corners so that reduces stress concentration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 12, 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                    /JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763